DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/2021 is in compliance with the provisions on 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 15 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibuta (US 2019/0214422 A1).

Regarding claim 11, Shibuta teaches an image sensor (Shibuta, Figs. 7 and 8) comprising: 
a pixel array comprising a plurality of pixels arranged in a first direction and a second direction perpendicular to the first direction (Shibuta, Fig. 7, The first direction is the horizontal direction. The second direction is the vertical direction.), 
wherein the plurality of pixels comprises: 
normal pixels (Shibuta, Figs. 7 and 8, imaging pixel 31); 
a first auto-focus (AF) pixel (Shibuta, Figs. 7 and 8, left or right focus detecting pixel 32);
a second AF pixel adjacent to the first AF pixel in the first direction (Shibuta, Figs. 7 and 8, Other of the left or right focus detecting pixel 32); 
a first AF microlens disposed on the first AF pixel and the second AF pixel (Shibuta, Figs. 7 and 8, microlenses 55 and 71 over focus detecting pixels 32, Paragraph 0092); and 
normal microlenses respectively disposed on the normal pixels (Shibuta, Figs. 7 and 8, microlenses 55 over an imaging pixel 31, Paragraph 0092), 
wherein a vertical height of the first AF microlens is greater than a vertical height of the normal microlenses (Shibuta, Fig. 8, Paragraphs 0091-0093, Microlenses 55 are formed to have identical shapes and sizes. Microlens 71 is formed over microlens 55 with a thickness to set a light collecting point.).
Regarding claim 15, Shibuta teaches the image sensor of claim 11 (see claim 11 analysis), wherein the first AF pixel is disposed adjacent to the normal pixel in the second direction and a direction opposite the second direction (Shibuta, Fig. 7).

Regarding claim 17, Shibuta teaches the image sensor of claim 11 (see claim 11 analysis), wherein the first AF microlens has a first width in the first direction is greater than a second width in the second direction (Shibuta, Fig. 7, The width in the horizontal direction is greater than in the vertical direction.).

Regarding claim 18, Shibuta teaches the image sensor of claim 11 (see claim 11 analysis), wherein the normal microlens and the first AF microlens continuously comprise a same material (Shibuta, Figs. 5B-C and 8, Paragraphs 0073-0074 and 0092).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuta (US 2019/0214422 A1) in view of Um et al. (US 2016/0204142 A1).

Regarding claim 1, Shibuta teaches an image sensor (Shibuta, Figs. 7 and 8) comprising: 
a normal pixel (Shibuta, Figs. 7 and 8, imaging pixel 31), a first auto-focus (AF) pixel, and a second AF pixel (Shibuta, Figs. 7 and 8, focus detecting pixels 32), each of the normal pixel, the first AF pixel and the second AF pixel comprising a photoelectric conversion unit (Shibuta, Fig. 8, photoelectric conversion unit 52, Paragraphs 0088-0089); 
a normal microlens disposed on the normal pixel (Shibuta, Figs. 7 and 8, microlenses 55 over an imaging pixel 31, Paragraph 0092); and 
a first AF microlens disposed on the first AF pixel and the second AF pixel (Shibuta, Figs. 7 and 8, microlenses 55 and 71 over focus detecting pixels 32, Paragraph 0092), 
wherein the photoelectric conversion unit of the normal pixel, the photoelectric conversion unit of the first AF pixel, and the photoelectric conversion unit of the second AF pixel are respectively disposed in photo-detecting areas of a semiconductor substrate (Shibuta, Fig. 8, semiconductor substrate 51 and photoelectric conversion unit 52, Paragraphs 0061 and 0089), and 
wherein a height of the first AF microlens in a vertical direction from a top surface of the semiconductor substrate is greater than a height of the normal microlens in the vertical direction from the top surface of the semiconductor substrate (Shibuta, Fig. 8, Paragraphs 0091-0093, Microlenses 55 are formed to have identical shapes and sizes. Microlens 71 is formed over microlens 55 with a thickness to set a light collecting point.).
However, Shibuta does not explicitly state the photoelectric conversion unit is a photodiode.
In reference to Um et al. (hereafter referred as Um), Um teaches a photodiode is used as a photoelectric conversion unit (Um, Fig. 2, Paragraphs 0059-0060).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Shibuta with the photodiode as seen in Um as a photoelectric conversion unit.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Shibuta with the photodiode as seen in Um as a photoelectric conversion unit since it is a known device for converting light to charge and would provide similar and expected results as a photoelectric conversion unit.

Regarding claim 2, the combination of Shibuta and Um teaches the image sensor of claim 1 (see claim 1 analysis), wherein the first AF pixel is adjacent to the second AF pixel in a horizontal direction parallel to the top surface of the semiconductor substrate (Shibuta, Figs. 7 and 8, Focus detecting pixels 32 are adjacent to each other in a horizontal direction parallel to the top surface.).

Regarding claim 3, the combination of Shibuta and Um teaches the image sensor of claim 1 (see claim 1 analysis), wherein the first AF microlens has a first width in a first horizontal direction parallel to the top surface of the semiconductor substrate (Shibuta, Fig. 7, The first horizontal direction parallel to the top surface is the horizontal direction with respect to Figure 7), the first width being greater than a second width in a second horizontal direction parallel to the top surface of the semiconductor substrate (Shibuta, Fig. 7, The second horizontal direction parallel to the top surface is the vertical direction with respect to Figure 7. The width in the first horizontal direction is greater than the width in the second horizontal direction (vertical direction).).

Regarding claim 6, the combination of Shibuta and Um teaches the image sensor of claim 1 (see claim 1 analysis), wherein the normal microlens and the first AF microlens continuously comprise a same material (Shibuta, Figs. 5B-C and 8, Paragraphs 0073-0074 and 0092).

Regarding claim 7, the combination of Shibuta and Um teaches the image sensor of claim 1 (see claim 1 analysis). However, the combination of Shibuta and Um does not teach further comprising a deep trench isolation portion (DTI) separating the photo-detecting areas from one another, wherein the DTI is disposed to extend from a bottom surface of the semiconductor substrate to the top surface of the semiconductor substrate.
In further reference to Um, Um teaches a deep trench isolation portion (DTI) (Um, Fig. 3B, device isolation structure 120, Paragraph 0080) separating the photo-detecting areas (Um, Fig. 3B, photoelectric conversion element PD, Paragraph 0074) from one another, wherein the DTI is disposed to extend from a bottom surface (Um, Fig. 3B, surface 101a) of the semiconductor substrate to the top surface (Um, Fig. 3B, surface 101b) of the semiconductor substrate (Um, Fig. 3B, Paragraph 0071).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Shibuta and Um with the DTI as seen in Um to prevent light incident into one of the pixels from being undesirably incident into other adjacent pixels (Um, Paragraph 0082).

Regarding claim 8, the combination of Shibuta and Um teaches the image sensor of claim 7 (see claim 7 analysis), wherein the normal microlens and the first AF microlens are disposed on the top surface of the semiconductor substrate (Shibuta, Fig. 8, The top surface is the side of the substrate closer to the microlens. Um, Fig. 3B, surface 101b), and wherein a first width (Um, Fig. 3B, width WT1) of a first cross-section in which the DTI contacts the bottom surface of the semiconductor substrate is greater than a second width (Um, Fig. 3B, width WT2) of a second cross-section in which the DTI contacts the top surface of the semiconductor substrate (Um, Fig. 3B, Paragraph 0081).


Regarding claim 20, Shibuta teaches an image sensor (Shibuta, Figs. 7 and 8) comprising: 
photo-detecting areas (Shibuta, Figs. 7 and 8, photoelectric conversion unit 52, semiconductor substrate 51, and interconnect layer 53, Paragraph 0061), in which photoelectric conversion units (Shibuta, Fig. 8, photoelectric conversion unit 52, Paragraphs 0088-0089) are respectively disposed; 
color filters disposed on the photo-detecting areas (Shibuta, Fig. 8, color filter layers 54, Paragraph 0062); and 
a normal microlens (Shibuta, Figs. 7 and 8, microlenses 55 over an imaging pixel 31, Paragraph 0092) and an auto-focus (AF) microlens (Shibuta, Figs. 7 and 8, microlenses 55 and 71 over focus detecting pixels 32, Paragraph 0092) that are disposed on the color filters (Shibuta, Fig. 8), 
wherein the normal microlens corresponds to one among the photo-detecting areas (Shibuta, Figs. 7 and 8, microlenses 55 over an imaging pixel 31, Paragraph 0092), 
wherein the AF microlens corresponds to two among the photo-detecting areas (Shibuta, Figs. 7 and 8, microlenses 55 and 71 over focus detecting pixels 32, Paragraph 0092), and 
wherein a vertical height of the AF microlens is greater than a vertical height of the normal microlens (Shibuta, Fig. 8, Paragraphs 0091-0093, Microlenses 55 are formed to have identical shapes and sizes. Microlens 71 is formed over microlens 55 with a thickness to set a light collecting point.).
However, Shibuta does not explicitly state the photoelectric conversion unit is a photodiode.
In reference to Um et al. (hereafter referred as Um), Um teaches a photodiode is used as a photoelectric conversion unit (Um, Fig. 2, Paragraphs 0059-0060).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Shibuta with the photodiode as seen in Um as a photoelectric conversion unit.
"A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense" KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).

It would have been obvious to a person of ordinary skill, when pursuing the known options within his or her technical grasp (See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007)), to have modified the invention of Shibuta with the photodiode as seen in Um as a photoelectric conversion unit since it is a known device for converting light to charge and would provide similar and expected results as a photoelectric conversion unit.

Claim(s) 4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuta (US 2019/0214422 A1) in view of Um et al. (US 2016/0204142 A1) in further view of Yokogawa et al. (US 2017/0366770 A1).

Regarding claim 4, the combination of Shibuta and Um teaches the image sensor of claim 1 (see claim 1 analysis). However, the combination of Shibuta and Um does not teach further comprising: a third AF pixel and a fourth AF pixel, each of the third AF pixel and the fourth AF pixel comprising a photodiode; and a second AF microlens disposed on the third AF pixel and the fourth AF pixel, wherein a height of the second AF microlens in the vertical direction from the top surface of the semiconductor substrate is greater than the height of the normal microlens in the vertical direction from the top surface of the semiconductor substrate, and wherein the first AF pixel is adjacent to the third AF pixel in a horizontal direction parallel to the top surface of the semiconductor substrate.
In reference to Yokogawa et al. (hereafter referred as Yokogawa), Yokogawa teaches a first AF pixel (Yokogawa, Fig. 23, Paragraph 0144, top left phase-difference detection pixel), a second AF pixel (Yokogawa, Fig. 23, Paragraph 0144, top right phase-difference detection pixel), a third AF pixel (Yokogawa, Fig. 23, Paragraph 0144, bottom left phase-difference detection pixel) and a fourth AF pixel (Yokogawa, Fig. 23, Paragraph 0144, bottom right phase-difference detection pixel), each of the third AF pixel and the fourth AF pixel comprising a photodiode (Yokogawa, Fig. 4, photoelectric converters 34, Paragraph 0092); and 
a second AF microlens disposed on the third AF pixel and the fourth AF pixel (Yokogawa, Fig. 4 and 23, lens 41, Paragraph 0095), and 
wherein the first AF pixel is adjacent to the third AF pixel in a horizontal direction parallel to the top surface of the semiconductor substrate (Yokogawa, Fig. 23, The horizontal direction parallel to the top surface is the vertical direction with respect to Figure 23. Alternatively, with regard to Figure 25, the first AF pixel may be the top left phase-difference detection pixel and the third pixel may be the top right phase-difference detection pixel and the horizontal direction is the horizontal direction with respect to Figure 25.).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Shibuta and Um with the teaching of additional and adjacent AF pixels as seen in Yokogawa since it is a known configuration of AF pixels and would provide additional AF detection signals for higher accuracy. Further, the limitation “wherein a height of the second AF microlens in the vertical direction from the top surface of the semiconductor substrate is greater than the height of the normal microlens in the vertical direction from the top surface of the semiconductor substrate” would be met since Shibuta discloses the height of the AF microlenses is greater than the height of the normal microlenses. 

Regarding claim 9, the combination of Shibuta and Um teaches the image sensor of claim 1 (see claim 1 analysis). However, the combination of Shibuta and Um does not teach further comprising same color filters disposed on the first AF pixel and the second AF pixel.
In reference to Yokogawa, Yokogawa teaches further comprising same color filters disposed on a first AF pixel and a second AF pixel (Yokogawa, Figs. 3 and 4, phase-difference detection pixels 40, Paragraph 0091, G denotes the green color in a Bayer pattern.).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Shibuta and Um with the teaching of using the same color filter (green) for the first AF pixel and the second AF pixel as seen in Yokogawa since using the same color filter provides comparable left and right AF pixel signals and since green pixels have twice the sensitivity of red or blue pixels (Yokogawa, Paragraph 0170).

Regarding claim 10, the combination of Shibuta, Um and Yokogawa teaches the image sensor of claim 9 (see claim 9 analysis), wherein the same color filters comprises green filters (Yokogawa, Figs. 3 and 4, Paragraph 0091, G denotes the green color in a Bayer pattern.) or white filters.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Shibuta (US 2019/0214422 A1) in view of Um et al. (US 2016/0204142 A1) in further view of Lee et al. (US 2007/0057338 A1).

Regarding claim 5, the combination of Shibuta and Um teaches the image sensor of claim 1 (see claim 1 analysis). However, the combination of Shibuta and Um does not teach further comprising a protection layer disposed on the normal microlens and the first AF microlens.
In reference to Lee et al. (hereafter referred as Lee), Lee teaches further comprising a protection layer disposed on the microlens (Lee, Fig. 4, Passivation layer PSL, Paragraph 0030).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Shibuta and Um with the teaching of providing a protection layer on the microlenses as seen in Lee to protect the microlens from scratches or damage (Lee, Paragraph 0030). That is, to provide the protection layer on both the normal and AF microlenses to protect the microlenses from damage.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuta (US 2019/0214422 A1) in view of Hwang et al. (US 2018/0343404 A1).

Regarding claim 12, Shibuta teaches the image sensor of claim 11 (see claim 11 analysis). However, Shibuta does not teach further comprising same color filters disposed on first through fourth pixels arranged in two columns adjacent to each other and two rows adjacent to each other, among the normal pixels.
In reference to Hwang et al. (hereafter referred as Hwang), Hwang teaches same color filters disposed on first through fourth pixels arranged in two columns adjacent to each other and two rows adjacent to each other, among the normal pixels (Hwang, Fig. 2 and 7, Paragraph 0039 and 0059).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Shibuta with the teaching of using shared pixels with the same color filter to provide a wide dynamic range under various illumination conditions (Hwang, Paragraph 0005 and 0031).

Regarding claim 13, the combination of Shibuta and Hwang teaches the image sensor of claim 12 (see claim 12 analysis), wherein the first through fourth pixels comprise respective photodiodes connected to one floating diffusion area (Hwang, Fig. 7, Paragraphs 0059-0060).

Regarding claim 14, Shibuta teaches the image sensor of claim 11 (see claim 11 analysis). However, Shibuta does not teach further comprising same color filters disposed on first through ninth pixels arranged in three columns adjacent to one another and three rows adjacent to one another, among the normal pixels.
In reference to Hwang et al. (hereafter referred as Hwang), Hwang teaches same color filters disposed on first through ninth pixels arranged in three columns adjacent to one another and three rows adjacent to one another, among the normal pixels (Hwang, Fig. 3, Paragraph 0042).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Shibuta with the teaching of using shared pixels with the same color filter to provide a wide dynamic range under various illumination conditions (Hwang, Paragraph 0005 and 0031).

Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibuta (US 2019/0214422 A1) in view of Yokogawa et al. (US 2017/0366770 A1).

Regarding claim 16, Shibuta teaches the image sensor of claim 11 (see claim 11 analysis). However, Shibuta does not teach wherein the plurality of pixels further comprises: a third AF pixel; and a fourth AF pixel, each of the third AF pixel and the fourth AF pixel comprising a photodiode; wherein the image sensor further comprises a second AF microlens disposed on the third AF pixel and the fourth AF pixel, wherein a vertical height of the second AF microlens is greater than the vertical height of the normal microlens, and wherein the first AF pixel is adjacent to the third AF pixel in the second direction.
In reference to Yokogawa et al. (hereafter referred as Yokogawa), Yokogawa teaches a first AF pixel (Yokogawa, Fig. 23, Paragraph 0144, top left phase-difference detection pixel), a second AF pixel (Yokogawa, Fig. 23, Paragraph 0144, top right phase-difference detection pixel), a third AF pixel (Yokogawa, Fig. 23, Paragraph 0144, bottom left phase-difference detection pixel) and a fourth AF pixel (Yokogawa, Fig. 23, Paragraph 0144, bottom right phase-difference detection pixel), each of the third AF pixel and the fourth AF pixel comprising a photodiode (Yokogawa, Fig. 4, photoelectric converters 34, Paragraph 0092); and 
wherein the image sensor further comprises a second AF microlens disposed on the third AF pixel and the fourth AF pixel (Yokogawa, Fig. 4 and 23, lens 41, Paragraph 0095), and 
wherein the first AF pixel is adjacent to the third AF pixel in the second direction (Yokogawa, Fig. 23, The second direction is the vertical direction with respect to Figure 23.).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Shibuta and Um with the teaching of additional and adjacent AF pixels as seen in Yokogawa since it is a known configuration of AF pixels and would provide additional AF detection signals for higher accuracy. Further, the limitation “wherein a vertical height of the second AF microlens is greater than the vertical height of the normal microlens” would be met since Shibuta discloses the height of the AF microlenses is greater than the height of the normal microlenses. 


Regarding claim 19, Shibuta teaches the image sensor of claim 11 (see claim 11 analysis). However, Shibuta does not teach further comprising same color filters disposed on the first AF pixel and the second AF pixel.
In reference to Yokogawa, Yokogawa teaches further comprising same color filters disposed on a first AF pixel and a second AF pixel (Yokogawa, Figs. 3 and 4, phase-difference detection pixels 40, Paragraph 0091, G denotes the green color in a Bayer pattern.).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Shibuta with the teaching of using the same color filter (green) for the first AF pixel and the second AF pixel as seen in Yokogawa since using the same color filter provides comparable left and right AF pixel signals and since green pixels have twice the sensitivity of red or blue pixels (Yokogawa, Paragraph 0170).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/           Examiner, Art Unit 2698        


/TWYLER L HASKINS/           Supervisory Patent Examiner, Art Unit 2698